Citation Nr: 0014249	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to December 
1962 and from December 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In July 1998, the veteran indicated that he did not wish to 
be represented by his service representative.  Accordingly, 
he is unrepresented in this appeal.  


FINDING OF FACT

The claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and hypertension are 
not plausible or capable of substantiation.  


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
entitlement to service connection for PTSD or hypertension.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

As noted above, the veteran served on active duty from July 
1959 to December 1962 and from December 1963 to September 
1966.  During his service medical evaluations, the veteran 
repeatedly denied high or low blood pressure, depression or 
excessive worry, or nervous trouble of any sort.  He denied 
high or low blood pressure, depression or excessive worry, 
frequent or terrifying nightmares, frequent trouble sleeping 
and nervous trouble of any sort during the separation 
evaluation of September 1966.  Physical evaluation at this 
time found no evidence of hypertension and the psychiatric 
evaluation was found to be normal.  The veteran was 
discharged from active service that month.  His awards and 
decorations included the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  
Service medical records and service personnel records make no 
reference to combat.  

The veteran filed a claim seeking entitlement to service 
connection for hypertension and PTSD in January 1996, 
approximately 30 years after he was discharged from active 
service.  He listed health care providers who had treated him 
for the disabilities at issue.  The veteran noted treatment 
at a Veterans Center in 1984 for PTSD.  No other reference to 
treatment for PTSD was indicated.  

In June 1996, the RO contacted the health care providers 
cited by the veteran in an attempt to obtain medical records 
in support of the veteran's case.  Additional medical records 
were obtained.  However, in a July 1996 response, the San 
Carlos Medical Group of San Diego, California, stated that 
they were unable to locate records regarding the veteran.  

In July 1996, the veteran stated that he was involved in 
combat in October 1965 during his active service in the 
Vietnam War.  The veteran noted other combat stressors.  

Additional medical records were obtained by the RO.  These 
medical records include treatment of the veteran's 
hypertension decades after his discharge from active service 
in 1966.  No health care provider has associated the 
veteran's hypertension with his active service.  Outpatient 
treatment records obtained by the RO at this time failed to 
diagnose the veteran with PTSD.  In a December 1996 letter to 
his congressman, the veteran noted that he had little chance 
of becoming service connected because he was only involved 
with "Direct Support" and not with doing a lot of 
"killing."  

The RO contacted the Center for Research of Unit Records 
(CRUR) in order to confirm the veteran's alleged stressors in 
service based on the veteran's statements.  In a December 
1997 response, the CRUR noted that a 1st Lieutenant Leon G. 
Holton was killed in action on October 8, 1965, and a 1st 
Lieutenant William K. Barrett was killed in action on October 
21, 1965.  However, as apparently indicated by the veteran, 
no 1st lieutenant was reported in the available U.S. Army 
casualty data as killed in action or wounded in action on 
October 15, 1965.  The CRUR noted that more detailed 
information would be required.  

In June 1998, the RO again contacted health care providers 
cited by the veteran an additional attempt to obtain medical 
records that would support the veteran's contentions.  In 
June 1998, the RO again contacted the CRUR and provided this 
organization with a copy of the veteran's July 1996 
statement.  In June 1998, the RO contacted the veteran and 
noted that specific documents cited by the veteran had not 
been obtained by the VA, including records from the Veterans 
Center in San Diego, California.  

Records of the veteran's 1984 treatment at the San Diego, 
California, Veterans Center were finally obtained by the RO 
in June 1998.  At this time, the veteran noted the 
difficulties he was having at that time.  However, during 
this treatment, no health care provider diagnosed the veteran 
with PTSD.  It was indicated that the veteran underwent 
readjustment counseling and that his case was closed in 
February of 1986.  

In June 1998, the CRUR responded to the RO's request for 
additional information by providing the VA with a copy of its 
December 1997 determination.  

In December 1998, the RO, in a deferred rating determination, 
indicated that the current inservice stressor have been 
conceded in a March 1998 rating decision.  As a result, no 
further development for stressor information was required at 
that time.  

The RO scheduled the veteran for a VA psychiatric evaluation 
in December 1998.  The veteran requested that this 
examination be rescheduled.  A psychiatric evaluation was 
performed in January 1999.  The examiner stated that the 
veteran had difficulty stating his complaints.  It was 
reported that he was resistive and evasive and had little in 
the way of subjective symptom or added complaints.  Specific 
questions aimed at determining any particular symptoms or 
emotional difficulties associated with the veteran's Vietnam 
experiences were responded to with irritability and 
evasiveness.  The veteran described "burnout" and 
difficulties trusting women.  Additional questions concerning 
the presence or absence of psychiatric symptoms yielded none 
of substance.  It was indicated that the veteran did not 
endorse any anxiety or depressive symptoms and did not 
endorse any PTSD-type phenomenon.  The examiner stated, in 
pertinent part:

Today's examination, including history 
and mental status findings, provides no 
evidence whatsoever for any psychiatric 
diagnosis.  There are no signs, symptoms, 
or mental status abnormalities to support 
the diagnosis of PTSD.  

In February 1999, the RO indicated that the case was being 
prepared for Board consideration.  In an apparent response 
that month, the veteran appeared to criticize the VA 
physician who evaluated him in January 1999.  The veteran 
appears to state that this case should be sent to the Board.  
In March 1999, the veteran canceled his request for a hearing 
before a Member of the Board.

Analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the greater weight of the 
evidence establishes that a psychiatric disability was 
incurred in service, or was manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 
3.303(a), 3.307, 3.309 (1999).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during service or within 
one year thereafter, service connection may still be granted 
if all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Under the 
provisions for direct service connection for PTSD, codified 
at 38 C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The VA regulation was 
changed in June 1999 to conform to the Court's determination 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim.  The United 
States Court of Veterans Appeals (Court) has defined a well-
grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If he has not submitted evidence 
of a well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Case law provides that, although 
a claim need not be conclusive to be well grounded, it must 
be accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determining issue involves a question of medical 
diagnosis or medical causation, competent medical evidence 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91-93 (1993).  Where the determining issue is a question 
of medical diagnosis, such as whether an appellant has PTSD, 
lay assertions cannot constitute evidence to render a claim 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  There must be competent 
evidence of current disability (a medical diagnosis), of an 
incurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The United States Court of Appeals for the Federal Circuit 
has affirmed the principle that if an appellant fails to 
submit a well-grounded claim, the VA is under no duty to 
assist in any further development of the claim.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.159(a) (1999).

As noted by the Court, the threshold as to whether a claim is 
well grounded is rather low.  White v. Derwinski, 1 Vet. App. 
519, 521 (1991) (quoting Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990)).  However, also as noted by the Court, more than a 
mere allegation is required.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The truthfulness of evidence, for the 
purposes of determining whether the veteran's claim of 
entitlement to service connection is well grounded, will be 
presumed as required by Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993).  

In this case, the veteran had never been diagnosed with PTSD 
related to service.  Without any competent medical evidence 
indicating the veteran has PTSD related to service, the 
veteran's claim of PTSD must be found not well grounded under 
the Court's determinations in Caluza and Rabideau.  In 
Rabideau, 2 Vet. App. at 143, the Court, finding no evidence 
of a current disability, held that the claim was not 
plausible and, therefore, was not well grounded.  
Accordingly, as there was no diagnosis of PTSD related to 
service, the Board must find the veteran's claim of 
entitlement to service connection for PTSD is not well 
grounded as a matter of law on the basis that he has 
established neither current disability of PTSD, nor that any 
PTSD, if existent, is causally related to his periods of 
service.  

The Board has considered the veteran's contention that he has 
PTSD.  However, the Court has made clear that a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise requiring specialized medical knowledge, 
skill, expertise, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay medical assertion that he has PTSD is neither 
competent nor probative of the issue in question.  While the 
veteran is competent to testify regarding the events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose the etiology of his own psychiatric 
disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).

Based on the evidence cited above, the veteran has failed the 
first and third prong of the Caluza analysis regarding his 
claim of PTSD.  With regard to the claim of entitlement to 
service connection for hypertension, the outpatient treatment 
records appear to note treatment for hypertension.  
Accordingly, the veteran has met the first prong of the 
Caluza analysis.  However, a review of the medical evidence 
of record fails to indicate either treatment for hypertension 
during service or any health care provider that associates 
the veteran's current hypertension to his active service.  
Accordingly, the veteran has failed the second and third 
prongs of the Caluza analysis regarding his claim of service 
connection for hypertension.  

The Board has considered the veteran's apparent criticism of 
the VA examination.  A review of that report, however, 
indicates that the examiner made a thorough attempt to 
determine whether any psychiatric disability was present and 
found none.  The veteran has articulated no real basis to 
question the adequacy of the examination, except that the 
veteran is disappointed that the examiner did not diagnosis 
PTSD related to service.  While apparently the claimant 
believes the examiner was not sufficiently conversant with 
certain terminology, the examiner emphasized not problems 
with the claimants' experiences in service, but with whether 
the constellation of symptoms required to support a diagnosis 
of PTSD, or any other acquired psychiatric disability were 
present and found that they were not.  In this regard, the 
Board must respectfully point out that no health care 
provider has ever diagnosed the veteran with PTSD related to 
service.  In any event, as his claim has been found to be not 
well grounded, there is no duty to assist the veteran in the 
development of this claim.  

The Board has considered whether it must remand this case to 
the RO in order to confirm the veteran's alleged stressors in 
service based on the CRUR report.  However, as noted by the 
RO, the events alleged as the veteran's stressors appear to 
have been conceded at the RO level.  In any event, even if 
these alleged stressor events were further confirmed, without 
a diagnosis of PTSD, the claim would fail.  As noted above, 
the failure to diagnosis PTSD was not based upon the 
examiner's doubts about events in service, but upon the 
absence of symptoms of the disability.  Accordingly, a remand 
to confirm the veteran's alleged stressors is not warranted.  

In Robinette, 8 Vet. App. at 77-80, the Court stated that if 
a claimant alleges the existence of medical evidence that, if 
true, would have made the claim plausible, the VA would not 
be under a duty under 38 U.S.C.A. § 5107(a), to advise him to 
submit such evidence to complete their application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the undersigned must find that neither the Board nor 
the RO is on notice of the existence of any evidence that 
exists that, if true, would make the veteran's claim 
plausible.


ORDER

Evidence of a well-grounded claim not having been submitted, 
the claims of entitlement to service connection for PTSD and 
hypertension are denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

